                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MISSOURI
                          EASTERN DIVISION

KEITH E. BROWN EL,                        )
                                          )
                Plaintiff,                )
                                          )
          v.                              )        No. 4:19-CV-990 NCC
                                          )
DENISE WEAVER, et al.,                    )
                                          )
                Defendants.               )

                        MEMORANDUM AND ORDER

      This matter is before the Court upon review of the file. On April 24, 2019,

plaintiff Keith E. Brown El filed this action seeking relief under 42 U.S.C. § 1983.

However, plaintiff’s pro se complaint was not drafted on a Court-provided form and

plaintiff neither paid the filing fee nor submitted a motion to proceed without

prepaying fees or costs. On May 14, 2019, the Court ordered plaintiff to file an

amended complaint on the Court-provided form, and to either pay the $400 filing

fee or submit a motion to proceed without prepaying fees or costs. ECF No. 3.

Plaintiff requested, and was granted, two extensions of the deadline to comply with

the Court’s May 14, 2019, Order. ECF Nos. 6 &11. Plaintiff’s response was due by

August 29, 2019.

      To date, plaintiff has filed nothing responsive to the Court’s May 14, 2019,

Order. Nor has plaintiff sought a third extension of time to do so. Plaintiff was
given meaningful notice of what was expected, he was cautioned that his case would

be dismissed if he failed to timely comply, and he was given ample time to comply.

The Court will therefore dismiss this action, without prejudice, due to plaintiff’s

failure to comply with the Court’s May 14, 2019, Order and his failure to prosecute

his case. See Fed. R. Civ. P. 41(b); see also Link v. Wabash R.R. Co., 370 U.S. 626,

630-31 (1962) (the authority of a court to dismiss sua sponte for lack of prosecution

is inherent power governed “by the control necessarily vested in courts to manage

their own affairs so as to achieve the orderly and expeditious disposition of cases”);

Brown v. Frey, 806 F.2d 801, 803 (8th Cir. 1986) (a district court has the power to

dismiss an action for the plaintiff’s failure to comply with any court order).

      Accordingly,

      IT IS HEREBY ORDERED that this case is DISMISSED without

prejudice. A separate order of dismissal will be entered herewith.

      IT IS HEREBY CERTIFIED that an appeal from this dismissal would not

be taken in good faith.

      Dated this 9th day of September, 2019.




                                           CATHERINE D. PERRY
                                           UNITED STATES DISTRICT JUDGE




                                          2
